Exhibit FIRST AMENDMENT TO THE LIMITED LIABILITY COMPANY AGREEMENT OF CSFB ASSET REPACKAGING DEPOSITOR LLC This First Amendment to the Limited Liability Company Agreement of CSFB Asset Repackaging Depositor LLC (the “Company”), dated as of January 26, 2009 (this “Amendment”), is entered into by Credit Suisse Management LLC (formerly Credit Suisse First Boston Management LLC), a Delaware limited liability company, as the sole equity member (the “Member”) and Douglas K. Johnson, as the Special Member. WHEREAS, the Member has heretofore formed the Company pursuant to the Delaware Limited
